NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Upon entry of amendment claims 1, 6-8, 10-15, and 18-20 are pending. Amendment has rendered withdrawn claims 11-20 eligible for rejoinder upon approval of the filed terminal disclaimer (see below).

Terminal Disclaimer
The terminal disclaimer filed on July 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11141791 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on July 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11359638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the approved terminal disclaimer, nonstatutory double patenting rejections are withdrawn.

Election/Restrictions
Claims 1, 6-8, and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15, and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 18, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
Regarding claims 11 and 12,  the limitation “desired shape” within the limitation of “an additive manufacturing step of forming an alloy laminated molded body having a desired shape by a metal powder additive manufacturing process using the alloy powder” recited in both claim 11 and claim 12 will be interpreted to encompass a shape comprising a deliberate geometric size and configuration. The specification consistently indicates “desired shape” refers to a shape which is deliberately formed, and therefore “desired shape” is NOT intended to limit the scope of the claimed shape by some subjective assessment of desirability.
Claim 11 recites “using the alloy powder” in the fourth line of the second page of claim 11, and claim 12 recites “using the alloy powder” in the sixteenth line of claim 12. The recitation of “using the alloy powder” in each of claims 11 and 12 occurs within a step of “an additive manufacturing step of forming an alloy laminated molded body having a desired shape by a metal powder additive manufacturing process using the alloy powder”. Any process of forming a laminated molded body by a metal powder additive manufacturing process requires some step of providing a metal powder or alloy powder as feed material in the metal powder additive manufacturing process; therefore, claims 11 and 12 set forth steps of providing the alloy powder as feed material in the metal powder additive manufacturing process as encompassed by the recited “using the alloy powder”.

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on July 25, 2022 and August 1, 2022, Brett Postal (reg. no. 76458) requested an extension of time for ONE MONTH(S) and authorized the Director to charge Deposit Account No. 02-2135 the required fee of $ 220.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
13. (currently amended) The process for producing an alloy member according to claim 12, wherein the pseudo solution heat treatment step is a step of holding the alloy laminated molded body in the temperature range, thereby forming a resultant, and then cooling the resultant with water or air.
Claim 15 (canceled)
Claim 19 (canceled)

Reasons for Allowance
Claims 1, 6-8, 10-14, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest combination of prior art combination to originally presented claim 1, He (He, Feng, et al. "Kinetic ways of tailoring phases in high entropy alloys." Scientific reports 6.1 (2016): 1-8) in view of Chou (Chou, Y. L., J. W. Yeh, and H. C. Shih. "The effect of molybdenum on the corrosion behaviour of the high-entropy alloys Co1. 5CrFeNi1. 5Ti0. 5Mox in aqueous environments." Corrosion Science 52.8 (2010): 2571-2581) suggest, in combination, high-entropy alloy compositions which approach or overlap the composition of originally presented claims 1, and 4; however, the composition recited in present claim 1 narrows the recited composition ranges to avoid composition ranges suggested by He in view of Chou.
The combination of Kato (JP-2016023352-A) in view of Chou and He discloses different high entropy alloys (Kato [0021]) was previously relied upon to meet limitations of previously presented claim 1, but the previously set forth rejection relied on Chou’s teachings of 1 mol Mo to 1.5 mol Co (Chou section 2.1 first paragraph page 2572, Table 1), and as applicant persuasively argued in the remarks filed February 18, 2022, “the amount of Mo is lower than the claimed amount”. As the alloy currently recited in claim 1, requires 25 atomic% or more and 33 atomic% or less of Co and 1.8 atomic% or more and 7 atomic% or less of Mo, the claimed alloy requires a larger proportion of Co relative to Mo than that suggested by Chou, and one of ordinary skill in the art likely would not have arrived at the presently claimed composition over Kato in view of Chou and He.
Both independent process claim 11 and independent process claim 12 recite mixing and melting raw materials of an alloy composition to form a molten metal so that the alloy composition comprises the constituent alloy components of the numerical ranges recited in claim 1. Independent claims 11 and 12, therefore, require the alloy composition recited in independent claim 1 and claims 11 and 12 define over the prior art for at least the reasons given above.
Claims 6-8 and 10 depend on claim 1, claim 18 depends on claim 11, and claims 13-14 and 20 depend on claim 12. As dependent claims incorporate the limitations of the claim(s) on which they depend, claims 6-8, 1, 13-14, 18, and 20 define over the prior art for at least the reasons given above with respect to alloy composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736